DETAILED ACTION
This Action is responsive to the Amendment filed on 07/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 108365075 A), in view of Brando (US 2018/0277721).

Regarding claim 1, Chen (see, e.g., FIG. 3A) discloses a light-emitting device, comprises: 
a light-emitting element 10 comprising an upper surface e.g., top surface of 10, a first lower surface e.g., bottom surface of 10, and a first lateral surface e.g., left side of 10 between the upper surface e.g., top surface of 10 and the first lower surface e.g., bottom surface of 10 (pg 6, para 2); 
an electrode 14 arranged below the first lower surface e.g., bottom surface of 10 (pg 6, para 2); 
a reflective layer 40 corresponding to the first lateral surface e.g., left side of 10, and comprising an inner surface 43 and an outer surface 41, 42, wherein the inner surface 43 has a first portion 43, the outer surface 41, 42 has a third portion 41 and a fourth portion 42, the first portion 43 is close to the electrode 14, the first portion 43 and the third portion 41 form a first angle (pg 8, para 6); and 
a transparent layer 20, 30, comprising an outer portion 20 formed on the upper surface e.g., top surface of 10, and an inner portion 30 formed between the reflective layer 40 and the first lateral surface e.g., left side of 10, wherein the outer portion 20 comprises a wavelength conversion material, and the inner portion 30 is devoid of the wavelength conversion material, and wherein the first portion 43 and the first lateral surface e.g., left side of 10 cooperatively define a second angle, and a sum of the first angle and the second angle is smaller than 90 degrees (pg 7, para 2; pg 8, para 6)
Although Chen shows substantial features of the claimed invention, Chen fails to expressly teach an inner surface having a first portion and a second portion, the first portion is closer to the electrode than the second portion, and the second portion is parallel with the fourth portion; wherein the reflective layer further comprises a top surface in direct contact with the inner surface of the reflective layer and the outer portion of the transparent layer.
Brando (see, e.g., FIG. 2A), on the other hand, discloses an inner surface e.g., portions of 40 corresponding to 30c, 30cg having a first portion e.g., portion of 40 corresponding to 30cg and a second portion e.g., portion of 40 corresponding to 30c, the first portion e.g., portion of 40 corresponding to 30cg is closer to the electrode e.g., 13 than the second portion e.g., portion of 40 corresponding to 30c, and the second portion e.g., portion of 40 corresponding to 30c is parallel with the fourth portion e.g., outer lateral left surface of 40, wherein the reflective layer 40 further comprises a top surface e.g., top surface of 40 in direct contact with the inner surface e.g., portions of 40 corresponding to 30c, 30cg of the reflective layer 40 for the purpose of increasing the percentage of light entering the phosphor layer perpendicularly thereby improving the light extraction efficiency of the device (Para 0045). 
The combination of Chen/Brando further teaches that the reflective layer 40 (as taught by Brando) comprises a top surface e.g., top surface of 40 (as taught by Brando) in direct contact with outer portion 20 (as taught by Chen) of the transparent layer 20, 30 (as taught by Chen). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective layer of Chen to include inner surface and top surface of the reflective layer as described by Brando for the purpose of increasing the percentage of light entering the phosphor layer perpendicularly thereby improving the light extraction efficiency of the device (Para 0045).

Regarding claim 2, Brando (see, e.g., FIG. 2A) teaches that the second portion e.g., portion of 40 corresponding to 30c is spaced from the first lateral surface e.g., left side of 10 by the transparent layer 20, 30 (Para 0032, Para 0045, Para 0052).

Regarding claim 3, Brando (see, e.g., FIG. 2A) teaches that the transparent layer 20, 30 has a first outer surface 30cg and a second outer surface 30c, and the first outer surface 30cg is a curved surface arranged between the first lateral surface e.g., left side of 10 and the second outer surface 30c (Para 0045).

Regarding claim 4, the combination of Chen (see, e.g., FIG. 3A) / Brando (see, e.g., FIG. 2A) teaches that the second outer surface 30c (of Brando) is a plane arranged between the first outer surface 30cg (of Brando) and the outer portion 20 (of Chen) of the transparent layer 20, 30 (of Chen)(Chen: pg. 7, para 2; pg 8, para 6 / Brando: Para 0045).
Regarding claim 5, Chen (see, e.g., FIG. 3A) teaches that the third portion 41 is a curved surface arranged between the first lower surface e.g., bottom surface of 10 and the fourth portion 42 (pg 8, para 6).

Regarding claim 6, Chen (see, e.g., FIG. 3A) teaches that the fourth portion 42 is a plane arranged between the third portion 41 and the outer portion 20 of the transparent layer 20, 30 (pg 7, para 2; pg 8, para 8).

Regarding claim 7, Chen (see, e.g., FIG. 3A) teaches that the outer portion 20 has a second lateral surface 23, and the fourth portion 42 and the second lateral surface 23 are flush with each other (pg 6, para 3).

Regarding claim 8, Chen (see, e.g., FIG. 3A) teaches that the transparent layer 20, 30 covers an entirety of the first lateral surface e.g., left side of 10 (pg 7, para 1).

Regarding claim 9, Chen (see, e.g., FIG. 3A) teaches that the reflective layer 40 covers the inner portion 30 (pg 7, para 3).

Regarding claim 10, Brando (see, e.g., FIG. 2A) teaches that the light-emitting element 10 further comprises a thickness e.g., thickness of 10 from the upper surface e.g., top of 10 to the first lower surface e.g., bottom of 10, the second portion e.g., portion of 40 corresponding to 30c is separated from the first lateral surface e.g., left side of 10 by a minimum distance e.g., distance between the left side of 30c to the right side of 30c.
However, Brando fails to expressly teach that the minimum distance e.g., distance between the left side of 30c to the right side of 30c is greater than half of the thickness e.g., thickness of 10. However, differences in distances will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such lengths are critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the minimum distance is greater than half of the thickness, it would have been obvious to one of ordinary skill in the art to modify the minimum distance e.g., distance between the left side of 30c to the right side of 30c to be greater than half of the thickness e.g., of the light emitting element as described by Brando.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed minimum distance being greater than half of the thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that Chen fails to teach or suggest that the catoptric arrangements 40 includes a top surface that contacts an inner surface and the outer surface and the outer portion of the fluorescent structures 20 as is recited in amended claim 1. Brando fails to disclose that a top portion of the reflecting part 40 contacts the phosphor plate 20. Brando fails to teach or suggest a modification to Chen that teaches amended claim 1. 

Examiner responds:
The Examiner disagrees. The combination of Chen/Brando where 40 (of Brando) modifies 40 (of Chen) by teaching that the reflective layer 40 (as taught by Brando) further comprises a top surface e.g., top surface of 40 (as taught by Brando) in direct contact with the inner surface e.g., portions of 40 corresponding to 30c, 30cg (as taught by Brando) of the reflective layer 40 (as taught by Brando) and the outer portion 20 (as taught by Chen) of the transparent layer 20, 30 (as taught by Chen). 
Applicant argues:
Applicant argues that the Chen reference teaches away from a reflective layer surrounding the LED wafer and having a vertical surface as disclosed by Brando. For example, Chen discloses that a catoptric arrangement (e.g., reflective layer) surrounding an LED wafer and having a vertical reflecting surface causes light emitted by the LED wafer to be mostly reflected back toward the LED wafer, causing light energy to be lost inside the corresponding chip. Accordingly, light emitted by the wafer cannot effectively be directed at the fluorescent structure. 

Examiner responds:
The Examiner disagrees. Chen discloses a reflective structure 85 closely covering the four sides of the LED wafer 83, forming a vertical reflective surface 852, causing most of the light that is directed from the interior of the LED wafer to the reflective 85 to be reflected back into the interior of the LED wafer 83 (see FIG. 1B of Chen). 
Brando (see, e.g., FIG. 2A), unlike Chen FIG. 1B, teaches a light guiding part 30 between the lateral surface of the LED 10 and the reflective structure 40 that guides the light emitted from the lateral faces of the light emitting element 10 into the phosphor plate 20 (Para 0044).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817